UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-20660 DIRECT INSITE CORP. (Exact name of registrant as specified in its charter) Delaware 11-2895590 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) 500East Broward Boulevard, Suite 1550 Fort Lauderdale, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(631) 873-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ As of August 6, 2015, there were 12,896,325 shares of the registrant’s Common Stock outstanding. DIRECT INSITE CORP. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 2-17 ITEM 1.FINANCIAL STATEMENTS 2 CONDENSED BALANCE SHEETS AS OF JUNE 30, 2015 (UNAUDITED) AND DECEMBER 31 2014 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 3 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 4 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 5 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 13 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 18 ITEM 4.CONTROLS AND PROCEDURES 18 PART II.OTHER INFORMATION 19–20 ITEM 1.LEGAL PROCEEDINGS 19 ITEM 1A.RISK FACTORS 19 ITEM 2.UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3.DEFAULTS IN SENIOR SECURITIES 19 ITEM 4.MINE SAFETY DISCLOSURES 19 ITEM 5.OTHER INFORMATION 19 ITEM 6.EXHIBITS 19 SIGNATURES 21 PART I – FINANCIAL INFORMATION Item 1. Financial Information DIRECT INSITE CORP. CONDENSED BALANCE SHEETS (in thousands, except share data) June 30, 2015 December 31, 2014 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Deferred tax assets – current Total current assets Property and equipment, net Deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Current portion of capital lease obligations 23 27 Deferred rent 41 44 Deferred revenue - 52 Total current liabilities Capital lease obligations, net of current portion - 9 Total liabilities Stockholders’ equity: Preferred stock, $0.0001 par value; 2,000,000 shares authorized; none issued or outstanding – – Common stock, $0.0001 par value; 50,000,000 shares authorized; 12,925,504 and 12,759,870 shares issued and 12,885,577 and 12,719,943 shares outstanding in 2015 and 2014, respectively 1 1 Additional paid-in capital Accumulated deficit ) ) Common stock in treasury, at cost; 24,371 shares in 2015 and 2014 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed financial statements. 2 DIRECT INSITE CORP. CONDENSED STATEMENTS OF OPERATIONS – UNAUDITED (in thousands, except share data) For the three months ended For the six months ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Revenues: Recurring $ Non-recurring Total revenues Operating costs and expenses: Operations, research and development General and administrative Sales and marketing Amortization and depreciation 76 83 Total operating costs and expenses Operating income (loss) 33 ) Other expense, net 1 2 2 5 Income (loss) before provision for income taxes 31 ) Provision for income taxes – – – 3 Net income (loss) $ $ 31 $ $ ) Basic income (loss) per share attributable to common stockholders $ ) Diluted income (loss) per share attributable to common stockholders $ ) Basic weighted average common stock outstanding Diluted weighted average common stock outstanding See notes to condensed financial statements. 3 DIRECT INSITE CORP. CONDENSED STATEMENTS OF CASH FLOWS - UNAUDITED (in thousands) For the six months ended June 30, 2015 June 30, 2014 Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operations: Amortization and depreciation Stock-based compensation expense 92 Deferred rent expense (3 ) 24 Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets 26 98 Accounts payable and accrued expenses ) ) Deferred revenue ) 19 Total adjustments 26 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Expenditures for property and equipment (3
